In our opinion, (1) the verdict of guilty is supported amply by the evidence, which is sufficient to establish beyond a reasonable doubt the defendant’s guilt; and (2) there was no error in the charge of the trial judge in relation to Penal Law section 2460, subdivision 9, and Code of Criminal Procedure, section 399, in effect, that the two prostitutes were not accomplices of the defendant in the crime of compulsory prostitution, that one prostitute might corroborate the other, that the testimony of the accomplice Mangione might corroborate the testimony of the prostitutes, and that their testimony might corroborate that of the accomplice. Present — Lazansky, P. J., Hagarty, Cars-well, Johnston and Taylor, JJ. [177 Misc. Rep. 402.]